Case 3:17-cv-05806-RJB Document 356-3 Filed 03/12/20 Page 1 of 19




           EXHIBIT C
            Case 3:17-cv-05806-RJB Document 356-3 Filed 03/12/20 Page 2 of 19



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WASHINGTON AT TACOMA
 9
10
11             CHAO CHEN, individually and on            Case No.: 3:17-cv-05769-RJB
               behalf of all those similarly situated,
12                                                       GEO'S     FIRST     SET   OF
13                                         Plaintiff,    INTERROGATORIES, AND REQUESTS
                                                         FOR PRODUCTION PROPOUNDED TO
14                                                       PLAINTIFF
               v.
15
16             THE GEO GROUP, INC., a Florida
               corporation,
17
18                                         Defendant.

19
     TO:        CHAO CHEN, Plaintiff.
20
21   AND TO: Lindsay Halm, Adam Berger, Jamal Whitehead, Andrew Free and Devin Theriot-
22
     Orr, Attorneys for the Class.
23
           Pursuant to Federal Rules of Civil Procedure, 26, 33, and 34, you are served with GEO’s
24
25   First Set of Interrogatories and Requests for Production to the Plaintiff. Return the answers
26
     and responses under oath to III Branches Law, PLLC, 1019 Regents Blvd. Suite 204, Fircrest,
27
     WA 98466, within thirty (30) days of service.
28
29   ///
30                                                                                 III BRANCHES LAW, PLLC
                                                                                           Joan K. Mell
      GEO'S FIRST SET OF INTERROGATORIES AND                                        1019 Regents Blvd. Ste. 204
31    REQUESTS FOR PRODUCTION PROPOUNDED TO PLAINTIFF - !1 of 18
                                                              !                         Fircrest, WA 98466
                                                                                         253-566-2510 ph
               Case 3:17-cv-05806-RJB Document 356-3 Filed 03/12/20 Page 3 of 19



 1                                           INSTRUCTIONS
 2
               The following interrogatories and requests for production shall be answered in the
 3
     space provided. These interrogatories and requests for production are continuing in nature and
 4
 5   you must supplement your answers pursuant to Fed. R. Civ. P. 26(e). Supplemental responses
 6
     should follow the same format. A word version of the document accompanies service to allow
 7
     Plaintiff to interlineate a complete response as needed.
 8
 9             The requests for production extend beyond documents within Plaintiff's possession to
10   include all documents that Plaintiff constructively possesses. The documents requested shall
11
     be produced in their entirety, including all attachments and enclosures.          Production of
12
13   electronic stored information should be produced in conformance with a Model ESI Agreement

14   of the court or a modified version agreed upon by the parties. Any documents no longer in
15
     existence or in the possession or control of defendant shall be listed, stating the circumstances
16
17   surrounding and authorization for the loss, destruction, or disposal of such document.

18                                             DEFINITIONS
19
     1.        The term you or Chao Chen means Plaintiff and all employees, agents, attorneys,
20
21   investigators, other representatives and all other persons acting or purporting to act on your

22   behalf.
23
     2.        The terms and and or shall each be construed disjunctively or conjunctively so as to
24
25   require the broadest possible answer or production in response to any request.

26   3.        The term each shall mean each, every, any, and all.
27
     4.        The term including shall mean including, but not limited to.
28
29
30                                                                                    III BRANCHES LAW, PLLC
                                                                                              Joan K. Mell
      GEO'S FIRST SET OF INTERROGATORIES AND                                           1019 Regents Blvd. Ste. 204
31    REQUESTS FOR PRODUCTION PROPOUNDED TO PLAINTIFF - !2 of 18
                                                              !                            Fircrest, WA 98466
                                                                                            253-566-2510 ph
             Case 3:17-cv-05806-RJB Document 356-3 Filed 03/12/20 Page 4 of 19



 1   5.      The terms relating to, relate to, and related to, mean consisting of, identifying,
 2
     concerning, referring to, alluding to, responding to, in connection with, commenting on, in
 3
     response to, about, regarding, explaining, discussing, showing, describing, studying, reflecting,
 4
 5   analyzing or constituting.
 6
     6.    The word document shall mean the original or any copy of any and all document(s), as
 7
     the term “document” is defined in Fed. R. Civ. P. 34 and shall include without limitation, any
 8
 9   diary, calendar, electronic mail, text, or digital or electronic record, and any and all attachments
10   thereto, book, pamphlet, periodical, letter, memorandum, telegram, report, record, study,
11
     handwritten note, map, drawing, working paper, chart, paper, graph, index, tape, data sheet,
12
13   data processing or other computerized, digital, or electronic record, or any other written,

14   recorded, transcribed, taped, filmed, print screen, print-out or graphic matter, however
15
     produced or reproduced, to which you have or have had access.
16
17   7.      The term identify or identity used in reference to an individual person or business
18
     entity means to state: 1) the person or entity's full name and present residence or business
19
20   address; 2) the present or last known telephone number; 3) the present or last known position

21   of employment or business affiliation; and, 4) the position of employment or business
22
     affiliation, at all times relevant to the causes of action.
23
24   8.      The term identify or identity when used in reference to a document means to state: 1)
25
     the date and author of the document; 2) the type of document, e.g., letter, e-mail, text,
26
     memorandum, telegram, chart, etc. (or some other means of identifying it); and, 3) the
27
28   document's present location or custodian. If any such document was, but is no longer, in your
29
     possession or subject to your control, state what disposition was made of the document.
30                                                                                      III BRANCHES LAW, PLLC
                                                                                                Joan K. Mell
      GEO'S FIRST SET OF INTERROGATORIES AND                                             1019 Regents Blvd. Ste. 204
31    REQUESTS FOR PRODUCTION PROPOUNDED TO PLAINTIFF - !3 of 18
                                                              !                              Fircrest, WA 98466
                                                                                              253-566-2510 ph
            Case 3:17-cv-05806-RJB Document 356-3 Filed 03/12/20 Page 5 of 19



 1   “Summarize” used in reference to a document means to state the information contained in the
 2
     document, including all recommendations and conclusions, in summary form. If any request
 3
     calls for documents which are not available or which are only partially available, provide
 4
 5   whatever documents are available in response to the particular request and append a statement
 6
     as to the reasons why complete production is not possible.
 7
 8   9.     The term identify used in reference to a meeting, conversation or communication

 9   means to state: 1) the identity of the persons who were present and/or participated in the
10
     meeting, conversation or communication; 2) the date on which the meeting, conversation or
11
12   communication occurred; 3) the place at which the meeting, conversation or communication

13   occurred; and 4) if any record, memorandum, or other writing of the meeting, conversation or
14
     communication was made, then to identify that record, memorandum or other writing.
15
16   10.    The acronym NWDC means the Immigration and Customs Enforcement processing
17
     center commonly referred to as the Northwest Detention Center on “J” Street in Tacoma,
18
     Washington.
19
20                                            OBJECTIONS
21
            These interrogatories and requests do not seek disclosure of attorney-client
22
23   communications or invasion of any other privileges protected under law. However, in the event

24   you object to answering any interrogatory or producing any documents, in whole or in part,
25
     state your objection and the factual and legal reasons supporting the objection with
26
27   particularity. Any objection necessitating the entry of a confidentiality or protective order shall

28   be communicated to us prior to the thirty (30) day deadline for answering and should not delay
29
30                                                                                      III BRANCHES LAW, PLLC
                                                                                                Joan K. Mell
      GEO'S FIRST SET OF INTERROGATORIES AND                                             1019 Regents Blvd. Ste. 204
31    REQUESTS FOR PRODUCTION PROPOUNDED TO PLAINTIFF - !4 of 18
                                                              !                              Fircrest, WA 98466
                                                                                              253-566-2510 ph
            Case 3:17-cv-05806-RJB Document 356-3 Filed 03/12/20 Page 6 of 19



 1   your timely responses to these interrogatories or RFP's. If you object to answering only part of
 2
     an interrogatory or RFP, then specify the part to which you object and answer or produce the
 3
     remainder. For any document or communication withheld, provide a list for each each detailing
 4
 5   1) a description of the document 2) nature of the privilege asserted or basis of withholding 3)
 6
     subject matter and date 4) type of communication or document and 5) the author and recipient.
 7
     ANY OBJECTION THAT IS NOT ASSERTED MAY BE DEEMED TO HAVE BEEN
 8
 9   WAIVED.
10                INTERROGATORIES AND REQUESTS FOR PRODUCTION
11
     INTERROGATORY NO. 1: Explain what motivated you to claim that GEO should have paid
12
     you minimum wages for your participation in the voluntary work program while ICE detained
13   you at the NWDC.
14
            ANSWER:
15
16
17   REQUEST FOR PRODUCTION NO. 1:               Produce for inspection and copying any and all
     documents pertaining to your answer to Interrogatory No. 1.
18
19          RESPONSE:
20
21
     INTERROGATORY NO. 2: Explain the involvement of ICE over the tasks you performed
22
     and the payments you received while ICE detained you at the NWDC.
23
            ANSWER:
24
25
26
     REQUEST FOR PRODUCTION NO. 2:               Produce for inspection and copying any and all
27   documents pertaining to your answer to Interrogatory No. 2.
28
            RESPONSE:
29
30                                                                                   III BRANCHES LAW, PLLC
                                                                                             Joan K. Mell
      GEO'S FIRST SET OF INTERROGATORIES AND                                          1019 Regents Blvd. Ste. 204
31    REQUESTS FOR PRODUCTION PROPOUNDED TO PLAINTIFF - !5 of 18
                                                              !                           Fircrest, WA 98466
                                                                                           253-566-2510 ph
            Case 3:17-cv-05806-RJB Document 356-3 Filed 03/12/20 Page 7 of 19



 1
 2
     INTERROGATORY NO. 3: Describe all of the characteristics of what you did while detained
 3   at the NWDC that entitle you to claim GEO must pay you minimum wages. Include each and
     every factor that shows you had an employment relationship with GEO.
 4
 5          ANSWER:
 6
 7
 8   REQUEST FOR PRODUCTION NO. 3:               Produce for inspection and copying any and all
     documents pertaining to your answer to Interrogatory No. 3.
 9
10          RESPONSE:

11
12
     INTERROGATORY NO. 4: Describe all of the factors that show you did not have an
13   employment relationship with GEO.
14
            ANSWER:
15
16
17   REQUEST FOR PRODUCTION NO. 4:               Produce for inspection and copying any and all
18   documents pertaining to your answer to Interrogatory No. 4.

19          RESPONSE:
20
21
22   INTERROGATORY NO. 5: Itemize by date and time each and every hour you performed
     tasks that you claim entitled you to minimum wage payments. Include in your itemization a
23   description of each task you performed. Provide a description or name for each person who
24   supervised you performing these tasks.
25
            ANSWER:
26
27
28   REQUEST FOR PRODUCTION NO. 5:               Produce for inspection and copying any and all
     documents pertaining to your answer to Interrogatory No. 5.
29
30                                                                              III BRANCHES LAW, PLLC
                                                                                        Joan K. Mell
      GEO'S FIRST SET OF INTERROGATORIES AND                                     1019 Regents Blvd. Ste. 204
31    REQUESTS FOR PRODUCTION PROPOUNDED TO PLAINTIFF - !6 of 18
                                                              !                      Fircrest, WA 98466
                                                                                      253-566-2510 ph
            Case 3:17-cv-05806-RJB Document 356-3 Filed 03/12/20 Page 8 of 19



 1          RESPONSE:
 2
 3
     INTERROGATORY NO. 6: Itemize by date and time each and every hour you performed
 4
     tasks while detained by ICE in a Bureau of Prisons facility. Include in your itemization a
 5   description of each task you performed and the remuneration you received for performing each
     task.
 6
 7          ANSWER:
 8
 9
10   REQUEST FOR PRODUCTION NO. 6:               Produce for inspection and copying any and all
     documents pertaining to your answer to Interrogatory No. 6.
11
12          RESPONSE:

13
14
     INTERROGATORY NO. 7: Describe your entire employment history to date to include the
15   name of your employer, the name and contact information for each supervisor, your job title,
16   duration of employment, termination date, pay rate, and compensation received.

17          ANSWER:
18
19
20   REQUEST FOR PRODUCTION NO. 7:               Produce for inspection and copying any and all
     documents pertaining to your answer to Interrogatory No. 7.
21
22          RESPONSE:

23
24
     INTERROGATORY NO. 8: Itemize all of your expenses while you were detained at the
25
     NWDC. Expenses means any living expenses incurred and paid by you while detained.
26
            ANSWER:
27
28
29
30                                                                                III BRANCHES LAW, PLLC
                                                                                          Joan K. Mell
      GEO'S FIRST SET OF INTERROGATORIES AND                                       1019 Regents Blvd. Ste. 204
31    REQUESTS FOR PRODUCTION PROPOUNDED TO PLAINTIFF - !7 of 18
                                                              !                        Fircrest, WA 98466
                                                                                        253-566-2510 ph
             Case 3:17-cv-05806-RJB Document 356-3 Filed 03/12/20 Page 9 of 19



 1   REQUEST FOR PRODUCTION NO. 8:               Produce for inspection and copying any and all
     documents pertaining to your answer to Interrogatory No. 8.
 2
 3           RESPONSE:
 4
 5
     INTERROGATORY NO. 9: Describe all of you efforts to receive minimum wage payments
 6
     for your participation in the voluntary work program at the NWDC. Include in your
 7   description the name of the person or agency to whom you made such a request, the date of
 8   your request, the response provided, and any follow-up action taken by you.

 9           ANSWER:
10
11
12   REQUEST FOR PRODUCTION NO. 9:               Produce for inspection and copying any and all
     documents pertaining to your answer to Interrogatory No. 9.
13
14           RESPONSE:

15
16
     INTERROGATORY NO. 10: Identify each witness who may have information about this case
17   or whom you intend to call at trial, including the witness’s name, address and telephone number,
18   and a summary of the witness’s knowledge or testimony.

19           ANSWER:
20
21
22   REQUEST FOR PRODUCTION NO. 10: Produce for inspection and copying any and all
     documents pertaining to your answer to Interrogatory No. 10.
23
24           RESPONSE:
25
26
     INTERROGATORY NO. 11: With respect to expert witnesses you intend to call at the time of
27
     trial, please identify each person, the subject matter on which the expert is expected to testify, state
28   the substance of the facts and opinions to which the expert is expected to testify, provide a
     summary of the grounds for each opinion, and list each and every fact, document, or information
29
     the expert intends to rely upon to support his or her opinions.
30                                                                                          III BRANCHES LAW, PLLC
                                                                                                    Joan K. Mell
      GEO'S FIRST SET OF INTERROGATORIES AND                                                 1019 Regents Blvd. Ste. 204
31    REQUESTS FOR PRODUCTION PROPOUNDED TO PLAINTIFF - !8 of 18
                                                              !                                  Fircrest, WA 98466
                                                                                                  253-566-2510 ph
           Case 3:17-cv-05806-RJB Document 356-3 Filed 03/12/20 Page 10 of 19



 1
            ANSWER:
 2
 3
 4
     REQUEST FOR PRODUCTION NO. 11: Produce all documents reviewed or relied upon by
 5   any expert identified in Interrogatory No. 11. Produce the expert's file, resume or curriculum
     vitae, any documents, treatises, or articles your expert relies upon to formulate testimony or
 6
     opinions in this matter, e-mails and correspondence prepared or received by the expert, billing
 7   statements, contract for services, a list of cases wherein the expert has testified, and any
 8   writings or prior deposition testimony from any cases the expert relies upon to establish his or
     her qualifications.
 9
10          RESPONSE:

11
12
     INTERROGATORY NO. 12: Describe, identify and itemize all damages (both general and
13   special), losses, expenses and costs that Plaintiff claims were and/or will be will be incurred as
14   a result of the allegations described in the Complaint, including but not limited to, any loss of
     past or future wages.
15
16          ANSWER:

17
18
     REQUEST FOR PRODUCTION NO. 12: Produce for inspection and copying any and all
19   documents pertaining to your answer to Interrogatory No. 12.
20
            RESPONSE:
21
22
23   INTERROGATORY NO. 13: Identify each and every conversation you had with anyone,
24   excluding your attorney, concerning any allegation in this lawsuit or claims concerning the
     tasks you performed at NWDC, including the date, the name, address, and telephone number of
25
     the individual, and the substance of the conversation.
26
            ANSWER:
27
28
29
30                                                                                     III BRANCHES LAW, PLLC
                                                                                               Joan K. Mell
      GEO'S FIRST SET OF INTERROGATORIES AND                                            1019 Regents Blvd. Ste. 204
31    REQUESTS FOR PRODUCTION PROPOUNDED TO PLAINTIFF - !9 of 18
                                                              !                             Fircrest, WA 98466
                                                                                             253-566-2510 ph
           Case 3:17-cv-05806-RJB Document 356-3 Filed 03/12/20 Page 11 of 19



 1   REQUEST FOR PRODUCTION NO. 13: Produce for inspection and copying any and all
     documents pertaining to your answer to Interrogatory No. 13.
 2
 3          RESPONSE:
 4
 5
     INTERROGATORY NO. 14: Describe the factual basis for your assertion that detainees who
 6
     participate in the voluntary work program are "employees" under RCW 49.46.010(3).
 7
 8          ANSWER:

 9
10
     REQUEST FOR PRODUCTION NO. 14: Produce for inspection and copying any and all
11   documents pertaining to your answer to Interrogatory No. 14.
12
            RESPONSE:
13
14
15   INTERROGATORY NO. 15: Describe the factual basis for your assertion that The GEO
16   Group, Inc. was your "employer" under RCW 49.46.010(4).

17          ANSWER:
18
19
20   REQUEST FOR PRODUCTION NO. 15: Produce for inspection and copying any and all
     documents pertaining to your answer to Interrogatory No. 15.
21
22          RESPONSE:

23
24
     INTERROGATORY NO. 16: Describe all of your contacts with the Attorney General and any
25
     representative from his office regarding the State’s minimum wage lawsuit against GEO or this
26   lawsuit. Include in your answer the date and time of each contact, the name and title of the
     person contacted, a description of your communications, and any witnesses to the
27
     communications.
28
            ANSWER:
29
30                                                                                 III BRANCHES LAW, PLLC
                                                                                           Joan K. Mell
      GEO'S FIRST SET OF INTERROGATORIES AND                                        1019 Regents Blvd. Ste. 204
31    REQUESTS FOR PRODUCTION PROPOUNDED TO PLAINTIFF - !10 of !18                      Fircrest, WA 98466
                                                                                         253-566-2510 ph
           Case 3:17-cv-05806-RJB Document 356-3 Filed 03/12/20 Page 12 of 19



 1
 2
     REQUEST FOR PRODUCTION NO. 16: Produce for inspection and copying any and all
 3   documents pertaining to your answer to Interrogatory No. 16.
 4
            RESPONSE:
 5
 6
 7   INTERROGATORY NO. 17: Have you ever been charged, convicted of or pled guilty to a
 8   felony? And, have you ever been charged, convicted or pled guilty to a misdemeanor? If so,
     state for each:
 9
10          (a)     The name of the crime charged with and the crime convicted of;

11          (b)     The date of the charge and conviction;
12
            (c)     The date and place of the conviction and sentence imposed; and,
13
14          (d)     The court and case number.

15          ANSWER:
16
17
18   REQUEST FOR PRODUCTION NO. 17: Produce for inspection and copying any and all
     documents pertaining to your answer to Interrogatory No. 17.
19
20          RESPONSE:

21
22
     INTERROGATORY NO. 18: Have you made any claims to the Washington State Department
23   of Labor and Industries (“L&I”) for benefits, Washington State Employment Security
24   Department (“ESD”) for benefits, or to any state or federal program for disability or low
     income or other public benefits, or to any private insurance carrier for benefits? If so explain
25
     the nature of your claim, when you made it, and the disposition of your request or claim.
26
            ANSWER:
27
28
29
30                                                                                    III BRANCHES LAW, PLLC
                                                                                              Joan K. Mell
      GEO'S FIRST SET OF INTERROGATORIES AND                                           1019 Regents Blvd. Ste. 204
31    REQUESTS FOR PRODUCTION PROPOUNDED TO PLAINTIFF - !11 of 18
                                                               !                           Fircrest, WA 98466
                                                                                            253-566-2510 ph
           Case 3:17-cv-05806-RJB Document 356-3 Filed 03/12/20 Page 13 of 19



 1   REQUEST FOR PRODUCTION NO. 18: Produce for inspection and copying any and all
     documents pertaining to your answer to Interrogatory No. 18.
 2
 3          RESPONSE:
 4
 5
     INTERROGATORY NO. 19: Have you communicated orally or in writing with any current or
 6
     former detainee who expressed disagreement with the allegations asserted in the Complaint? If
 7   so, identify each such detainee.
 8
            ANSWER:
 9
10
11   REQUEST FOR PRODUCTION NO. 19: Produce for inspection and copying any and all
12   documents pertaining to your answer to Interrogatory No. 19.

13          RESPONSE:
14
15
16   INTERROGATORY NO. 20: Since your release from the NWDC, have you communicated
     orally or in writing with any current or former GEO or ICE employee? If so, identify with as
17   much specificity as possible each communication, including the identity of the GEO or ICE
18   employee, the time and place of the communication, the purpose of the communication, what
     you communicated, and what the GEO or ICE employee communicated.
19
20          ANSWER:

21
22
     REQUEST FOR PRODUCTION NO. 20: Produce for inspection and copying any and all
23   documents pertaining to your answer to Interrogatory No. 20.
24
            RESPONSE:
25
26
27
     INTERROGATORY NO. 21: Identify the user name and email address for all blogs, online
28   forums, and social networking websites or applications the you have belonged to or had
     membership for the past 10 years.
29
30                                                                                 III BRANCHES LAW, PLLC
                                                                                           Joan K. Mell
      GEO'S FIRST SET OF INTERROGATORIES AND                                        1019 Regents Blvd. Ste. 204
31    REQUESTS FOR PRODUCTION PROPOUNDED TO PLAINTIFF - !12 of !18                      Fircrest, WA 98466
                                                                                         253-566-2510 ph
           Case 3:17-cv-05806-RJB Document 356-3 Filed 03/12/20 Page 14 of 19



 1          ANSWER:
 2
 3
     REQUEST FOR PRODUCTION NO. 21: Produce for inspection and copying any and all
 4
     documents pertaining to your answer to Interrogatory No. 21.
 5
            RESPONSE:
 6
 7
 8
     INTERROGATORY NO. 22: Identify the user name, registration information, account detail,
 9   login information, and any other identifying information for any job search websites for which
10   you are (or were) a member, including but not limited to: Hot Jobs, Career Building,
     monsterjob.com, salesjobhunter.com, and indeed.com for the past 10 years.
11
12          ANSWER:

13
14
     REQUEST FOR PRODUCTION NO. 22: Produce for inspection and copying any and all
15   documents pertaining to your answer to Interrogatory No. 22.
16
            RESPONSE:
17
18
19   REQUEST FOR PRODUCTION NO. 23: Produce all documents that show GEO could
20   lawfully employ you while ICE detained you at the NWDC.

21          RESPONSE:
22
23
24   REQUEST FOR PRODUCTION NO. 24: Produce any Application for Employment
     Authorization USCIS Form I-765 you have ever completed and submitted to the Department of
25
     Homeland Security or to GEO.
26
            RESPONSE:
27
28
29
30                                                                                 III BRANCHES LAW, PLLC
                                                                                           Joan K. Mell
      GEO'S FIRST SET OF INTERROGATORIES AND                                        1019 Regents Blvd. Ste. 204
31    REQUESTS FOR PRODUCTION PROPOUNDED TO PLAINTIFF - !13 of !18                      Fircrest, WA 98466
                                                                                         253-566-2510 ph
           Case 3:17-cv-05806-RJB Document 356-3 Filed 03/12/20 Page 15 of 19



 1   REQUEST FOR PRODUCTION NO. 25: Any and all complaints, or grievances you or
     anyone on your behalf have filed with GEO, L&I, ESD, or any other regulator regarding
 2
     payments to you by GEO that concern the amount you received.
 3
            RESPONSE:
 4
 5
 6
     REQUEST FOR PRODUCTION NO. 26: Any and all documentation that shows you
 7   communicated to GEO your expectation that you were employed at GEO or that you thought
 8   you were entitled to be paid minimum wages from GEO.

 9          REPSONSE:
10
11
12   REQUEST FOR PRODUCTION NO. 27:              Each and every one of your job applications
     submitted to GEO.
13
14          RESPONSE:

15
16
     REQUEST FOR PRODUCTION NO. 28: Any resume you submitted to GEO for
17   employment by GEO at the Northwest Detention Center ("NWDC").
18
            RESPONSE:
19
20
21   REQUEST FOR PRODUCTION NO. 29:              Any and all references you submitted to GEO to
22   be employed by GEO.

23          RESPONSE:
24
25
26   REQUEST FOR PRODUCTION NO. 30: Any and all performance evaluations of your
     performance in any employment position you allege you held at NWDC.
27
28          RESPONSE:
29
30                                                                              III BRANCHES LAW, PLLC
                                                                                        Joan K. Mell
      GEO'S FIRST SET OF INTERROGATORIES AND                                     1019 Regents Blvd. Ste. 204
31    REQUESTS FOR PRODUCTION PROPOUNDED TO PLAINTIFF - !14 of !18                   Fircrest, WA 98466
                                                                                      253-566-2510 ph
           Case 3:17-cv-05806-RJB Document 356-3 Filed 03/12/20 Page 16 of 19



 1
     REQUEST FOR PRODUCTION NO. 31:              Any employee handbook(s) received by you from
 2
     GEO or from ICE.
 3
            RESPONSE:
 4
 5
 6
     REQUEST FOR PRODUCTION NO. 32: Copies of any welcome letter(s), letter(s) of
 7   retention, or letter(s) documenting your alleged hiring by GEO.
 8
            RESPONSE:
 9
10
11   REQUEST FOR PRODUCTION NO. 33: Copies of any IRS tax forms completed or other
12   tax designations you made when you were allegedly hired by GEO.

13          RESPONSE:
14
15
16   REQUEST FOR PRODUCTION NO. 34: All written and electronic communications
     (including emails, voice messages, text messages, Facebook messages and any other messages
17   sent via social media or other messaging services) between you and any other current and
18   former detainee or GEO or ICE employee concerning the allegations in this lawsuit.

19          RESPONSE:
20
21
22   REQUEST FOR PRODUCTION NO. 35: Copies of all your social media postings and
     communications that make reference to GEO.
23
24          RESPONSE:
25
26
     REQUEST FOR PRODUCTION NO. 36: All of your tax returns and attachments filed with
27
     the IRS in the past 10 years. Include all form W-2s.
28
            RESPONSE:
29
30                                                                              III BRANCHES LAW, PLLC
                                                                                        Joan K. Mell
      GEO'S FIRST SET OF INTERROGATORIES AND                                     1019 Regents Blvd. Ste. 204
31    REQUESTS FOR PRODUCTION PROPOUNDED TO PLAINTIFF - !15 of !18                   Fircrest, WA 98466
                                                                                      253-566-2510 ph
Case 3:17-cv-05806-RJB Document 356-3 Filed 03/12/20 Page 17 of 19
             Case 3:17-cv-05806-RJB Document 356-3 Filed 03/12/20 Page 18 of 19



 1                                      CERTIFICATION
 2
             The undersigned, counsel for Plaintiff, has read the above responses to GEO's First
 3   Set of Interrogatories and Requests for Production Propounded to Plaintiff and believes them
 4   to be in compliance with Fed. R. Civ. P. 26(g).

 5           Dated this            day of                                      , 2017.
 6
                                            Schroeter, Goldmark & Bender
 7                                          Counsel for Plaintiff
 8
 9                                          BY:
10                                             Lindsay Halm, WSBA No. 37141
                                               Adam Berger, WSBA No. 20714
11                                             Jamal Whitehead, WSBA No. 39818
12
     STATE OF WASHINGTON )
13                       ) ss
14   COUNTY OF           )

15           The undersigned, being first duly sworn, upon oath, deposes and says:
16
             I am the                       (title) of                            (agency), for
17
     Defendants in the above-entitled action; that I have read the above and foregoing answers
18   and responses to GEO's First Set of Interrogatories and Requests for Production Propounded
     to Plaintiff; know the contents thereof, and believe the same to be true and correct.
19
20
21                                          (Print Name):
22                                          (Title):

23
             SIGNED AND SWORN to before me this                  day of                             ,
24   2017.
25
26                                          (Print Name):
27                                          NOTARY PUBLIC in and for the State of Washington
                                            residing at             .
28
                                            My appointment expires:
29
30                                                                                   III BRANCHES LAW, PLLC
                                                                                             Joan K. Mell
      GEO'S FIRST SET OF INTERROGATORIES AND                                          1019 Regents Blvd. Ste. 204
31    REQUESTS FOR PRODUCTION PROPOUNDED TO PLAINTIFF - !17 of !18                        Fircrest, WA 98466
                                                                                           253-566-2510 ph
           Case 3:17-cv-05806-RJB Document 356-3 Filed 03/12/20 Page 19 of 19



 1                                      CERTIFICATE OF SERVICE
 2
            I, Joseph A. Fonseca, certify that on December 29, 2017, I caused to be served a true and
 3
     correct copy of the above GEO's First Set of Interrogatories and Requests For Production
 4
 5   Propounded to Plaintiff, via Electronic Mail as follows:
 6
     Schroeter, Goldmark & Bender
 7   Adam J. Berger, WSBA No. 20714
     Lindsay L. Halm, wSBA No. 37141
 8
     Jamal N. Whitehead, WSBA No. 39818
 9   810 Third Avenue, Suite 500
     Seattle, WA 98104
10
     berger@sgb-law.com
11   halm@sgb-law.com
     whitehead@sgb-law.com
12
13   The Law Office of R. Andrew Free
     Andrew Free
14
     P.O. Box 90568
15   Nashville, TN 37209
16   andrew@immigrationcivilrights.com

17   Sunbird Law, PLLC
18   1001 Fourth Avenue, Suite 3200
     Seattle, WA 98154
19   devin@sunbird.law
20
            I certify under penalty of perjury under the State of Washington that the above
21
22   information is true and correct.

23          Dated this 29th day of December 2017, at Fircrest, WA
24
25
26                                                       _____________________________
                                                         Joseph A. Fonseca, Paralegal
27
28
29
30                                                                                 III BRANCHES LAW, PLLC
                                                                                           Joan K. Mell
      GEO'S FIRST SET OF INTERROGATORIES AND                                        1019 Regents Blvd. Ste. 204
31    REQUESTS FOR PRODUCTION PROPOUNDED TO PLAINTIFF - !18 of !18                      Fircrest, WA 98466
                                                                                         253-566-2510 ph
